*251Opinion by
Cole, J.
At the trial a witness for the plaintiff identified a sample (illustrative exhibit 1), concededly a domestic product, to be a wool bed sock, illustrative of the type and design of item 520. However, the witness’ statements concerning the use of bpd socks were held to be without value herein because all of such testimony was based upon observation of articles like the domestic product referred to and was in no way related to the imported merchandise in question. The appraiser, after describing different styles of bed socks imported by plaintiff, when asked which of the articles he had described were covered by items P-520 and P-434 on the invoice, replied “I don’t know.” The importance of proper samples was emphasized in the reference by both parties to Abstract 47235, which involved a question identical with that here presented. There, the court was confronted with testimony of a highly contradictory nature and the conclusion, sustaining the collector’s classification of the bed socks as outerwear, was based entirely on its examination of the samples under consideration. It was held that the record in the instant case was insufficient to sustain plaintiff’s claim, there being nothing herein to overcome the presumptively correct classification of the collector. The protest was therefore overruled.